Case 1:20-cv-00708-CCC Document 15-4 Filed 05/26/20 Page 1 of 20




                          Exhibit 4

               Settlement Agreement,
      Judicial Watch, Inc., et al. v. Logan, et al.
      Case No. 2:17-cv-8948 (C.D. Cal. 2017)
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 2 of 20 2Page
                                                                       of 20ID #:1680




                             SETTLEMENT AGREEMENT
        This settlement agreement (“Agreement”) is made and entered into between
 Judicial Watch, Inc. (“Judicial Watch”), Election Integrity Project California, Inc.,
 Wolfgang Kupka, Rhue Guyant, Jerry Griffin, and Delores M. Mars (collectively,
 “Plaintiffs”), Dean C. Logan in his official capacity as the Registrar-
 Recorder/County Clerk of Los Angeles County (“Registrar Logan”) and Alex
 Padilla, in his official capacity as the California Secretary of State (“Secretary
 Padilla”). Registrar Logan and Secretary Padilla may collectively be referred to as
 “Defendants” and all the parties to this agreement may collectively be referred to
 as “the Parties.”
        WHEREAS, Plaintiffs and Defendants are the Parties to the action entitled
 Judicial Watch, Inc., et al. v. Logan, et al., currently pending before the United
 States District Court for the Central District of California, Case Number 17-CV-
 08948 (the “Action”).
        WHEREAS, The Parties, through counsel, have conferred and agreed that
 this action should be resolved without the delay and expense of further litigation.
 The Parties share the goals of (1) protecting the integrity of the election process by
 implementing procedures that ensure the accuracy of voter registration through
 comprehensive maintenance of the official lists of registered voters, and (2)
 ensuring that California residents are not removed from official lists of registered
 voters absent the procedural safeguards set forth in the National Voter Registration
 Act of 1993 (“NVRA”). Accordingly, the Parties have negotiated in good faith to
 resolve this matter on the terms set forth below with the Court retaining
 jurisdiction to enforce the settlement if necessary.
        WHEREAS, The State of California is subject to the requirements of the
 NVRA. 52 U.S.C. §§ 20502(4), 20503(b), 20507.
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 3 of 20 3Page
                                                                       of 20ID #:1681




        WHEREAS, The United States District Court for the Central District of
 California has jurisdiction over the Action pursuant to 28 U.S.C. §§ 1331 and
 1345. Venue is proper in this district pursuant to 28 U.S.C. §§ 84(c) and 1391(b).
        WHEREAS, Plaintiffs brought suit under the NVRA’s private right of
 action, 52 U.S.C. § 20510(b), and the Court has subject matter jurisdiction over
 Plaintiffs’ claims, which arise under federal law. 28 U.S.C. § 1331.
        WHEREAS, Registrar Logan is the Registrar-Recorder/County Clerk of
 Los Angeles County, California, and is, under California law, the county elections
 official responsible for collecting and processing voter registration data. Cal. Code
 Regs. tit. 2, § 20108.1(i). Secretary Padilla is the Secretary of State of California
 and is its chief state elections official. Cal. Elec. Code § 2402(a); see 52 U.S.C. §
 20509. Defendants are proper parties to this action.
        WHEREAS, The NVRA was enacted “to establish procedures that will
 increase the number of eligible citizens who register to vote in elections for Federal
 office,” “to make it possible for Federal, State, and local governments to
 implement [the NVRA] in a manner that enhances the participation of eligible
 citizens as voters in elections for Federal office,” “to protect the integrity of the
 electoral process,” and “to ensure that accurate and current voter registration rolls
 are maintained.” 52 U.S.C. § 20501(b)(1), (4).
        WHEREAS, Section 8 of the NVRA (“Section 8”) addresses state voter list
 maintenance procedures for elections for federal office. 52 U.S.C. § 20507.
        WHEREAS, Section 8 provides that programs to maintain accurate and
 current voter registration lists must be uniform and nondiscriminatory, must
 comply with the Voting Rights Act of 1965, and must not remove registrants solely
 by reason of a registrant’s failure to vote. 52 U.S.C. § 20507(b)(1), (2).
        WHEREAS, Section 8 also requires states to conduct a general voter
 registration list maintenance program that makes a reasonable effort to remove
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 4 of 20 4Page
                                                                       of 20ID #:1682




 persons from the voter list who have become ineligible by reason of death or a
 change in residence of the registrant, in accordance with procedures set forth in the
 NVRA. 52 U.S.C. § 20507(a)(4).
        WHEREAS, Under Section 8(d), 52 U.S.C. § 20507(d), a registration is
 subject to removal from the official list of eligible voters on grounds of a change of
 residence if:
           (a) The registrant fails to respond to a notice (a “Section 8(d)(2)
                 Notice”) that includes a postage prepaid and preaddressed return
                 card sent by forwardable mail, on which the registrant may state his
                 or her current address, and which contains specific instructions and
                 information consistent with the language set forth in 52 U.S.C. §
                 20507(d)(2), and
           (b) The registrant then fails to vote or appear to vote (or to correct the
                 Registrar’s record) during the period ending on the day after the
                 second federal general election subsequent to the Section 8(d)(2)
                 notice being sent. 52 U.S.C. § 20507(d)(1)(B).
        WHEREAS, Cal. Elec. Code § 2226(b) provides that “[t]he voter
 registration of any voter whose name has been placed on the inactive file of
 registered voters for failure to respond to an address verification mailing required
 by Section 2225, and who does not offer to vote or vote at any election between the
 date of the mailing and two federal general elections after the date of that mailing,
 may be canceled.” Cal. Elec. Code § 2225 describes forwardable address-
 confirmation notices that are to be sent to registered voters believed to have
 changed addresses.
        WHEREAS, Plaintiffs alleged in their complaint, and have maintained in
 this litigation, that a registrant who meets the conditions specified in Section
 8(d)(1) of the NVRA must be removed from the voter rolls.
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 5 of 20 5Page
                                                                       of 20ID #:1683




        WHEREAS, Defendants alleged in answering the complaint, and have
 maintained in this litigation, that the removal from the rolls of a registrant who
 meets the conditions specified in Section 8(d)(1) of the NVRA is permissive, not
 mandatory.
        WHEREAS, The State’s NVRA manual and guidance published by the
 Office of the Secretary of State were informed by that interpretation of the NVRA,
 and the Office of the Registrar-Recorder/County Clerk of Los Angeles County has
 maintained a list maintenance program in line with that understanding.
        WHEREAS, All Parties’ legal positions constitute good-faith interpretations
 of the relevant statute.
        WHEREAS, On June 11, 2018, the United States Supreme Court issued its
 ruling in Husted v. A. Philip Randolph Inst., 138 S. Ct. 1833 (2018). The opinion
 in that case stated that Section 8(d)
        provides that a State may remove a registrant who “(i) has failed to
        respond to a notice” and “(ii) has not voted or appeared to vote . . .
        during the period beginning on the date of the notice and ending on
        the day after the date of the second general election for Federal office
        that occurs after the date of the notice” (about four years). 52 U. S. C.
        §20507(d)(1)(B). Not only are States allowed to remove registrants
        who satisfy these requirements, but federal law makes this removal
        mandatory.
 Id. at 1841-42 (emphasis added), citing 52 U.S.C. § 20507(d)(3); 52 U.S.C.
 § 21083(a)(4)(A).
        WHEREAS, Because of the above-referenced language from the Husted
 decision, the Parties agree that this action should be resolved without further
 litigation and without any admission of liability or wrongdoing by Defendants.
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 6 of 20 6Page
                                                                       of 20ID #:1684




        WHEREAS, The Parties agree to work in a fair, reasonable, and
 collaborative fashion under the terms of this Agreement as set forth below.
        NOW, THEREFORE, in consideration of the mutual promises and releases
 set forth below, and for other good and valuable consideration, the receipt and
 sufficiency of which the Parties hereby acknowledge, the Parties hereby agree as
 follows:
        1.      Defendants represent that, as of April 27, 2018, there were
 approximately 1,565,000 registrations on Los Angeles County’s inactive file of
 registered voters.
        2.      All registrations that are on Los Angeles County’s inactive file of
 registered voters but that are not currently scheduled to be cancelled after the
 expiration of the statutory waiting period described in 52 U.S.C.
 § 20507(d)(1)(B)(ii), shall be mailed an address confirmation notice consistent
 with the requirements of 52 U.S.C. § 20507(d)(2), including the notice language
 specified by that provision, by March 4, 2019.
        3.      Registrar Logan shall make a reasonable effort to determine, by
 February 4, 2019, which of the registrations on Los Angeles County’s inactive file
 of registered voters may be cancelled pursuant to each of the following provisions:
             (a) All registrations on Los Angeles County’s inactive file of registered
                 voters that are associated with registrants who were sent a Section
                 8(d)(2) Notice, who have not responded to that Notice, and who
                 have been on the inactive file for two general federal elections, shall
                 be cancelled by February 18, 2019, unless prior to that time the
                 registrant votes, appears to vote, corrects their voter record, or is
                 otherwise able to confirm the registrant’s eligibility to vote.
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 7 of 20 7Page
                                                                       of 20ID #:1685




             (b) All registrations on Los Angeles County’s inactive file of registered
                 voters that are associated with registrants who were sent a Section
                 8(d)(2) Notice, who have not responded to that Notice, and who
                 have been on the inactive file for a period of time that has included
                 one general federal election, shall be cancelled within 90 days
                 following the next general federal election, unless, prior to that time,
                 the registrant votes, appears to vote, or corrects their voter record or
                 is otherwise able to confirm the registrant’s eligibility to vote.
             (c) All registrations on Los Angeles County’s inactive file of registered
                 voters that are associated with registrants who were sent a Section
                 8(d)(2) Notice, who have not responded to that Notice, and who
                 have been on the inactive file for a period of time that does not
                 include a general federal election, shall be cancelled within 90 days
                 following the second of the next two general federal elections,
                 unless, prior to that time, the registrant votes, appears to vote, or
                 corrects their voter record or is otherwise able to confirm the
                 registrant’s eligibility to vote.
        4.      Plaintiffs may request reasonable assurances that Defendants
 reasonably are making or have made the determinations described in the preceding
 paragraph. Defendants shall accommodate Plaintiffs’ requests as long as they are
 not unduly burdensome.
        5.      All registrations that come to be placed on Los Angeles County’s
 inactive file of registered voters in the future that are associated with registrants
 who do not respond to a Section 8(d)(2) Notice shall be cancelled within 90 days
 following the second of the next two general federal elections occurring after the
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 8 of 20 8Page
                                                                       of 20ID #:1686




 registration is placed on that list, unless, prior to that time, the registrant votes,
 appears to vote, or corrects their voter record or Defendants are otherwise able to
 confirm the registrant’s eligibility to vote.
        6.     When a Los Angeles County registrant is sent a forwardable notice
 pursuant to 52 U.S.C. § 20507(d)(2), and if that mailing is not responded to or is
 returned as undeliverable, Los Angeles County’s elections officials shall place the
 voter’s name on Los Angeles County’s inactive file of registered voters. The
 Secretary of State acknowledges that this implementation of Section 8(d)(2) is not
 inconsistent with the NVRA.
        7.     Defendants will continue to implement programs to identify
 registrants who may have moved or passed away, to send notices pursuant to 52
 U.S.C. § 20507(d)(2), to place registrations on the inactive file of registered voters,
 and to comply with the NVRA.
         Information to be Clarified by the Office of the Secretary of State
        8.     The Office of the Secretary of State shall remove from its website a
 document titled “California NVRA Manual,” updated August 2015. In any
 replacement for this manual, the Secretary of State shall alter the instructions
 provided in the Voter List Maintenance chapter (Chapter 5) of that manual to
 conform to the statement cited above from Husted v. A. Philip Randolph Inst., 138
 S. Ct. 1833 (2018).
        9.     The Office of the Secretary of State shall send a written advisory to all
 County Clerks/Registrars of Voters in California stating that the cited language
 from Husted v. A. Philip Randolph Inst., 138 S. Ct. 1833 (2018) indicates that
 current federal law requires the cancellation of a registrant who has failed to
 respond to a Section 8(d)(2) Notice and who then fails to vote, offer to vote,
 correct the Registrar’s record, or otherwise have their eligibility to vote confirmed
 for a period of time including the next two general federal elections.
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19           Page
                                                        Page 9 of 20 9Page
                                                                       of 20ID #:1687




                                   Deceased Registrants
        10.      Consistent with the NVRA, Defendants agree to take reasonable steps
 to review their ability to identify registered voters who may have died in other
 California counties or in other states, including reviewing any existing contracts
 relating to this subject, and will review the use of the Social Security
 Administration’s Death Master File for this purpose.
                                         Reporting
        11.      In January of each year, Defendants shall communicate in writing
 with Judicial Watch, describing in summary Los Angeles County’s existing
 programs, activities, and procedures for complying with the list maintenance
 requirements of Section 8 of the NVRA, including programs relating to felons and
 those adjudicated mentally incompetent. Plaintiffs may request reasonable
 clarifications or explanations in a responsive writing to Defendants. Defendants
 may respond as they deem appropriate.
        12.      During the course of the Action, Judicial Watch filled out the
 applicable forms, followed the applicable procedures, and paid any applicable fees,
 set forth in California law, regarding a request for an official voter list, and
 Defendants provided the requested voter list to Judicial Watch. If, in the future,
 any of the Plaintiffs fill out the applicable forms, follow the applicable procedures,
 and pay the applicable fees, set forth in California law, regarding a request for an
 official voter list, Defendants will follow applicable statutory and regulatory
 requirements and procedures.
        13.      In January of each year, Defendants shall provide the following
 information to Judicial Watch for the sole purpose of ascertaining compliance with
 this Agreement:
              (a) The number of active registrations in Los Angeles County.
              (b) The total number of registrations on Los Angeles County’s inactive
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 10 Page
                                                                of 20 10Page
                                                                         of 20ID #:1688




                  file of registered voters.
              (c) The number of registrations placed on Los Angeles County’s
                  inactive file in the past year.
              (d) The number of registrations that have been continuously on Los
                  Angeles County’s inactive file (or that have shown no voting-related
                  activity) for
                  (i) two consecutive general federal elections,
                  (ii) three consecutive general federal elections,
                  (iii) four consecutive general federal elections, and
                  (iv) five or more consecutive general federal elections.
              (e) The number of Section 8(d)(2) Notices that Los Angeles County,
                  within the past year,
                  (i) sent to registrants,
                  (ii) received back from voters confirming registration,
                  (iii) received back confirming registration should be invalidated,
                  (iv) received back as undeliverable, and
                  (v) sent but did not receive back.
              (f) All updates to, or new, manuals, formal guidance, advisory opinions,
                  training materials, FAQs, and administrative regulations governing
                  or concerning how Los Angeles County is to comply with the list
                  maintenance requirements of Section 8 of the NVRA, including
                  programs relating to felons and those adjudicated mentally
                  incompetent.
                                  Enforcement and Term
        14.      The Parties to this Agreement must employ best efforts to defend it
  against any legal challenge by non-parties.
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 11 Page
                                                                of 20 11Page
                                                                         of 20ID #:1689




        15.      The Parties acknowledge and agree that this Agreement shall become
  effective upon (1) dismissal of this Action by this Court, with the Court retaining
  jurisdiction to enforce this Agreement if necessary (which dismissal occurred on
  September 5, 2018), and (2) execution by the last signatory to this Agreement
  (such date, the “Effective Date”).
        16.      The Parties’ obligations under this Agreement shall remain in effect
  and its terms shall remain enforceable upon all parties through a date that is 60
  days after the date on which the results of the general federal election of November
  2024 are certified, on which date the Agreement will terminate automatically
  unless the Parties mutually agree to extend it or the Court determines that the
  Defendants have not substantially complied with its terms.
        17.      The Parties agree to work cooperatively to ensure that the Court shall
  retain jurisdiction over this Action and to enter such further relief as may be
  necessary for the effectuation of the terms of this Agreement.
        18.      Each party shall bear its own costs and fees in connection with the
  Action.
        19.      The signatories to this Agreement represent that they are authorized to
  execute and bind themselves or their respective organizations or agencies to this
  Agreement.
                                           Releases
        20.      Except for claims to enforce the terms of this Agreement, and in
  consideration of the mutual promises set forth in this Agreement:
                    (a)   Plaintiffs hereby release and discharge the Defendants and
              each of their predecessors-in-interest, successors-in-interest, divisions,
              subsidiaries (whether wholly, partially or indirectly owned), co-venturers,
              affiliates under common ownership, executors, heirs, administrators,
              parents, officers, managers, shareholders, directors, employees, insurers,
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 12 Page
                                                                of 20 12Page
                                                                         of 20ID #:1690




              attorneys, agents and each of their respective successors and assigns from
              any and all liabilities, actions, claims, causes of action, suits, debts, dues,
              sums of money, accounts, reckonings, bills, covenants, contracts,
              controversies, agreements, obligations, promises, acts, costs, expenses
              (including, but not limited to, reasonable attorneys’ fees), damages,
              judgments and demands, contingent or vested, in law or equity, Plaintiffs
              ever had or now have against Defendants, from the beginning of the
              world through the Effective Date of this Agreement.
                    (b)    Defendants hereby release and discharge the Plaintiffs and
              each of their predecessors-in-interest, successors-in-interest, divisions,
              subsidiaries (whether wholly, partially or indirectly owned), co-venturers,
              affiliates under common ownership, executors, heirs, administrators,
              parents, officers, managers, shareholders, directors, employees, insurers,
              attorneys, agents and each of their respective successors and assigns from
              any and all liabilities, actions, claims, causes of action, suits, debts, dues,
              sums of money, accounts, reckonings, bills, covenants, contracts,
              controversies, agreements, obligations, promises, acts, costs, expenses
              (including, but not limited to, reasonable attorneys’ fees), damages,
              judgments and demands, contingent or vested, in law or equity,
              Defendants ever had or now have against Plaintiffs, from the beginning
              of the world through the Effective Date of this Agreement.
                                      Entire Agreement
        21.       This Agreement contains the sole and entire agreement and
  understanding of the Parties with respect to the entire subject matter hereof, and
  any and all prior discussions, negotiations, commitments, or understandings related
  thereto, if any, are hereby merged herein. No supplementation, modification,
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 13 Page
                                                                of 20 13Page
                                                                         of 20ID #:1691
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 14 Page
                                                                of 20 14Page
                                                                         of 20ID #:1692
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 15 Page
                                                                of 20 15Page
                                                                         of 20ID #:1693
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 16 Page
                                                                of 20 16Page
                                                                         of 20ID #:1694
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 17 Page
                                                                of 20 17Page
                                                                         of 20ID #:1695
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 18 Page
                                                                of 20 18Page
                                                                         of 20ID #:1696
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 19 Page
                                                                of 20 19Page
                                                                         of 20ID #:1697
        Case 1:20-cv-00708-CCC
Case 2:17-cv-08948-R-SK        Document
                         Document         15-4
                                  96-1 Filed    Filed 05/26/20
                                             01/03/19   Page 20 Page
                                                                of 20 20Page
                                                                         of 20ID #:1698
